NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 2 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 NAJEEB RAHMAN,                                   No. 13-55652

              Petitioner - Appellant,             D.C. No. 2:12-cv-07977-DSF

    v.
                                                  MEMORANDUM*
 CONRAD M. GRABER,

              Respondent - Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      Dale S. Fischer, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Former federal prisoner Najeeb Rahman appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition challenging

the computation of his custody credits. We dismiss the appeal as moot.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Rahman’s motion for oral argument is denied. See Fed.
R. App. P. 34(a)(2).
      Rahman contends, and the government concedes, that he is entitled to credit

towards his federal sentence for the period between the imposition of his state

sentence on May 28, 2009, and the imposition of his federal sentence on June 4,

2010. However, as Rahman concedes, the Bureau of Prisons granted him credit

for this time period during the pendency of this appeal. Accordingly, this appeal

is moot and we dismiss it for lack of jurisdiction. See Calderon v. Moore, 518
U.S. 149, 150 (1996) (per curiam) (appeal should be “dismissed as moot when, by

virtue of an intervening event, a court of appeals cannot grant ‘any effectual relief

whatever’ in favor of the appellant” (quoting Mills v. Green, 159 U.S. 651, 653

(1895)).

      Rahman argues for the first time in his reply brief that there are additional

time credits that he should have received but did not. Those arguments are not

properly before this court and we decline to address them. See Cacoperdo v.

Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994) (“Habeas claims that are not raised

before the district court in the petition are not cognizable on appeal.”).

      DISMISSED.




                                           2                                  13-55652